DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15, 17, and 18 in the reply filed on 09/22/2021 is acknowledged.
Claims 16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species IB and Group II inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0213526 to Wada et al. (hereinafter Wada).
With respect to Claim 1, Wada discloses a semiconductor structure (e.g., nonvolatile semiconductor memory device) (Wada, Figs. 1-4, 7A-7B, 46, ¶0002-¶0008, ¶0030-¶0087, ¶0174-¶0178, ¶0095-¶0096), comprising:
       a substrate (Ba) (Wada, Fig. 4, ¶0042), the substrate (Ba) comprising a first region (e.g., including contact plug layers 55b-55f in the contact holes 58b-58f) (Wada, Figs. 3-4, 7B, ¶0076-¶0081) and a second region (e.g., including contact plug layer 55g in the contact hole 58g) being adjacent to the first region;
      a material layer (e.g., an interlayer insulating layer 34/44 covering the stack of insulating layers 32a-32d and conductive layers 31a-31d) (Wada, Fig. 4, ¶0051-¶0052, ¶0055-¶0056, ¶0063) over the first region (e.g., including contact plug layers 55b-55f in  and
      an array of device openings (e.g., contact holes 58b-58f) (Wada, Figs. 3-4, 7B, ¶0076-¶0084) each penetrating the material layer (e.g., 34/44) and extending into the first region of the substrate (Ba), wherein: 
       the array of device openings (e.g., contact holes 58b-58f) comprises a first row (e.g., contact holes 58f in column direction in Fig. 3) of first device openings (e.g., contact holes 58f) adjacent to a boundary between the first region and the second region and at least two rows of second device openings (e.g., contact holes 58e and 58d) further away from the boundary respectively,
      a first length (e.g., diameter 2f) (Wada, Figs. 3-4, 7B, ¶0085-¶0087) of a top aperture of each first device opening (e.g., contact holes 58f) along a first direction (e.g., the row direction) parallel to the top surface of the substrate (Ba) and pointing from the second region to the first region is greater (e.g., 2f>2e>2d) (Wada, Fig. 7B, ¶0086) than a second length (2e and2d) of a top aperture of each second device opening (e.g., contact holes 58e and 58d) along the first direction, and
       a third length (e.g., diameter 1) (Wada, Fig. 7B, ¶0086) of a bottom aperture of each first device opening (e.g., contact holes 58f) along the first direction is substantially same as a fourth length of a bottom aperture of each second device opening (e.g., contact holes 58e and 58d) along the first direction.
Regarding claim 6, Wada discloses the semiconductor structure of claim 1. Further, Wada discloses the semiconductor structure, wherein the second device openings (e.g., contact holes 58e and 58d) (Wada, Fig. 7B, ¶0086) have a substantially same size (e.g., 1, the diameter of the lower end of both contact holes 58e and 58d is 1) and have a circular shape.
Regarding claim 7, Wada discloses the semiconductor structure of claim 1. Further, Wada discloses the semiconductor structure, wherein rows of the array of device openings are arranged in a staggered configuration (Wada, Fig. 46, ¶0176) along the first direction (e.g., the row direction).
Regarding claim 8, Wada discloses the semiconductor structure of claim 1. Further, Wada discloses the semiconductor structure, wherein the second device openings are further arranged at least a third row further (e.g., contact holes 58c) (Wada, Figs. 3-4, 7B, ¶0076-¶0084) away from the boundary along the first direction and adjacent to the second row.
Regarding claim 9, Wada discloses the semiconductor structure of claim 8. Further, Wada discloses the semiconductor structure, wherein sizes (e.g., diameters at upper ends of the contact holes 58f-58c decrease in the row direction, e.g., 2f>2e>2d>2c) (Wada, Fig. 7B, ¶0086) of the first device openings in the first row and the second device openings in the second row and the third row decrease along the first direction.
Regarding claim 10, Wada discloses the semiconductor structure of claim 1. Further, Wada discloses the semiconductor structure, wherein the second region (e.g., including contact plug layer 55g in the contact hole 58g) and the first region (e.g., including contact plug layers 55b-55f in the contact holes 58c-58f) further comprises one or more boundaries in between, and sizes (e.g., diameters at upper ends of the contact holes 58f-58c decrease in the row direction, e.g., 2f>2e>2d>2c) (Wada, Fig. 7B, ¶0086) of device openings decrease along a direction from each boundary to an inner portion of the array of device openings.
Regarding claim 17, Wada discloses the semiconductor structure of claim 1. Further, Wada discloses the semiconductor structure, wherein the material layer (e.g., an interlayer insulating layer 34/44 covering the stack of insulating layers 32a-32d and conductive layers 31a-31d) (Wada, Fig. 4, ¶0051-¶0052, ¶0055-¶0056, ¶0063) includes a stack structure comprising a plurality of conductor layers (e.g., 31a-31d) and a plurality of insulating layers (32a-32d) stacking alternatingly along a direction (e.g., stacking direction) perpendicular to the top surface of the substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-3, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0213526 to Wada in view of Kim et al. (US 2016/0343727, hereinafter Kim).
Regarding claim 2, Wada discloses the semiconductor structure of claim 1. Further, Wada does not specifically discloses that the first length of the top aperture of each first device opening along the first direction is greater than a first width of the top aperture of each first device opening along a second direction parallel to the top surface of the substrate and being perpendicular to the first direction.
However, Kim teaches forming NAND memory device comprising a plurality of device openings (e.g., contact holes CH formed through a plurality of interlayer insulating layers) (Kim, Figs. 2A-2B, 14B, ¶0006-¶0011, ¶0030, ¶0060-¶0067, ¶0090-¶0091, ¶0095-¶0096) that includes openings having an elliptical shape, wherein a length (e.g., a width along the X-direction) (Kim, Figs. 2A-2B, 14B, ¶0067, ¶0095) of the first opening (e.g., contact hole CH1 for the contact plug 161) along a first direction (the X-direction) parallel to the top surface of the substrate (101) and pointing from the second region (e.g., contact region CR adjacent to the cell region MR) to the first region (e.g., edge region of the contact region CR) is greater than a width (e.g., along the Y-direction) of the first opening along a second direction (e.g., the Y-direction) parallel to the top surface of the substrate and being perpendicular to the first direction e.g., (the X-direction); as a result, the occurrence of the opening defects during formation of contact holes is reduced  by increasing an area of contact plugs formed in the openings of contact holes (Kim, Figs. 2A-2B, 14B, ¶0067).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Wada by forming a plurality of device openings having an elliptical shape as taught by Kim to have the first length of the top aperture of each first device opening along the first direction is greater than a first width of the top aperture of each first device opening along a second direction parallel to the top surface of the substrate and being perpendicular to the first direction in order to reduce the occurrence of the opening defects during formation of contact holes by increasing an area of contact plugs formed in contact holes (Kim, ¶0067).
Regarding claim 3, Wada in view of Kim discloses the semiconductor structure of claim 2. Further, Wada does not specifically discloses that the second length of the top aperture of each second device opening along the first direction is substantially same as a second width of the top aperture of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Wada/Kim by forming a plurality of device openings having an elliptical shape at the end of the device region and a plurality of adjacent device openings having smaller and substantially the same shape as taught by Kim to have the second length of the top aperture of each second device opening along the first direction is substantially same as a second width of the top aperture of each second device opening along the second direction in order to improve a space margin between adjacent contact plugs and to reduce the occurrence of the opening defects during formation of contact holes by increasing an area of the end contact plugs (Kim, ¶0064-¶0065, ¶0067, ¶0100, ¶0102).
Regarding claim 5, Wada discloses the semiconductor structure of claim 1. Further, Wada does not specifically discloses that the first device openings have a substantially same size and have an oval shape.
However, Kim teaches forming a plurality of device openings (e.g., contact holes CH) (Kim, Figs. 2A-2B, 14B, ¶0006-¶0011, ¶0030, ¶0060-¶0067, ¶0090-¶0091, ¶0095-¶0096) having an elliptical shape, wherein a length (e.g., a width along the X-direction) (Kim, Figs. 2A-2B, 14B, ¶0067, ¶0095) of the first opening (e.g., contact hole CH1 for the contact plug 161) along a first direction (the X-direction) is greater than a width (e.g., along the Y-direction) of the first opening along a second direction (e.g., the Y-direction) so that the occurrence of the opening defects during formation of contact holes is reduced  by increasing an area of contact plugs formed in the openings of contact holes (Kim, Figs. 2A-2B, 14B, ¶0067).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Wada by forming a plurality of device openings having an elliptical shape as taught by Kim to have the semiconductor structure, wherein the 
Regarding claim 18, Wada discloses the semiconductor structure of claim 17. Further, Wada discloses the plurality of conductor layers (31a-31d) (Wada, Fig. 4, ¶0051-¶0052, ¶0056), but does not specifically discloses that the plurality of conductor layers includes one or more of tungsten, aluminum, and copper. However, Kim teaches NAND memory device (Kim, Figs. 2A-2B, 14B, ¶0006-¶0011, ¶0030, ¶0060-¶0067) comprising a stack structure of alternating a plurality of conductor layers for word lines (140) (Kim, ¶0033) separated from each other by the insulating layers (107), wherein the plurality of conductor layers includes a metal material such as tungsten or copper.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Wada by forming a stack structure of alternating conductor layers and insulating layers as taught by Kim to have a stack structure comprising the plurality of conductor layers that includes one or more of tungsten, aluminum, and copper in order to provide metal materials having lower resistance, and thus to obtain an improved memory device wherein the connection between the word lines and contact plugs is improved (Kim, ¶0006-¶0011, ¶0033-¶0034, ¶0064-¶0067).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0213526 to Wada in view of Kim (US 2016/0343727) as applied to claim 3, and further in view of Rabkin et al. (US 2015/0076586, hereinafter Rabkin) and Noda (US 2016/0276264).
Regarding Claim 4, Wada in view of Kim discloses the semiconductor structure of claim 3. Further, Wada does not specifically disclose the semiconductor structure, wherein the first length of each first device opening along the first direction is greater than the first width of each first opening along the second direction by about 2 to about 3 nm; Atty. Dkt. No. 4123.0050003- 28 - the first width of each first device opening along the second direction is greater than the second width of each second opening along the second direction by about 1 to about 2 nm; and the first width of each first device opening along the second direction is greater than the second length of each second device opening along the first direction by about 1 to about 2 nm.

Thus, a person of ordinary skill in the art would recognize that with the width of the first opening along the second direction of about 11 nm, the length of the first opening along the first direction would be 14.3 nm=1.3x11 nm (in view of Noda) so that the length of the first opening along the first direction would greater than the width of the first opening along the second direction by about 3 nm (14.3 nm-11 nm=3.3 nm); and with the width and the length of the second opening of about 10 nm, the width of the first opening along the second direction would be greater than the width of the second opening along the second direction by about 1 nm (11 nm-10 nm=1 nm); and  the width of the first opening along the second direction would be greater than the length of the second opening along the first direction by about 1 nm (11 nm-10 nm=1 nm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Wada/Kim by forming a plurality of openings having different shapes with optimized dispositions, diameters, and shapes of the openings including substantially elliptical shapes (with major axis of less than 30 nm as taught by Rabkin) with a long axis in the specific direction as taught by Noda to have the semiconductor structure, wherein the first length of each first device opening along the first direction is greater than the first width of each first opening along the second direction by about 2 to about 3 nm; Atty. Dkt. No. 4123.0050003- 28 - the first width of each first device opening along the second direction is greater than the second width of each second opening along the second direction by about 1 to about 2 nm; and the first width of each first device opening along the second direction is greater than the second length of each second device opening along the first direction by about 1 to th nanometers for ultra-high density memory device (Rabkin, ¶0003, ¶0005, ¶0022-¶0023, ¶0039, ¶0074, ¶0078); and to facilitate deposition of the conductive material to form the structures having reduced wiring line resistance (Noda, ¶0005; ¶0053-¶0056).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0213526 to Wada in view of Noda (US 2016/0276264).
Regarding Claim 11, Wada discloses the semiconductor structure of claim 8. Further, Wada does not specifically disclose the semiconductor structure, wherein a distance L1 between one first device opening in the first row and an adjacent second opening in a second row is greater than a distance L2 between the second opening in the second row and an adjacent second opening in the third row.
However, Noda teaches that forming holes (105/125) (Noda, Figs. 2, 6, 7, 23, 25, 26, ¶0018-¶0045, ¶0053-¶0056) with oval shapes having short axis in the X-direction (word line (WL) direction, the second direction) (Noda, Figs. 2, 6, 7, ¶0022-¶0026) and long axis in the Y-direction (bit line (BL) direction, the first direction); and that shortening length (wx) (Noda, Figs. 2, 6, 7, ¶0053-¶0056) of the memory hole in the X direction (the second direction) would secure a large gap between the memory bodies in the X-direction so that removing sacrificial material to form conductive material during the deposition of the word lines extending in the X direction would be provided without voids, and as the result, a wiring resistance of the word lines (WL) extending the X-direction (the second direction) would be reduced.
Thus, a person of ordinary skill in the art would recognize that by shortening length of the contact holes of Wada in the second direction, a distance between the first opening in the first row and an adjacent second opening in the second row would be increased and would be greater than a distance between the second opening in the second row and an adjacent second opening in the third row so that a distance between two openings of two adjacent rows (e.g., between the first row and the second row; and between the second row and the third row) would decrease along the first direction.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Wada by forming a plurality of openings 
Regarding Claims 12 and 13, Wada in view of Noda discloses the semiconductor structure of claim 11. Further, Wada does not specifically disclose that the distance L2 is greater than a distance L3 between the second opening in the third row and an adjacent second opening in a fourth row (as claimed in claim 12); wherein the distance L3 is greater than a distance L4 between the second opening in the fourth row and an adjacent second opening in a fifth row (as claimed in claim 13).
However, Noda teaches that forming holes (105/125) (Noda, Figs. 2, 6, 7, 23, 25, 26, ¶0018-¶0045, ¶0053-¶0056) with oval shapes having short axis in the X-direction (word line (WL) direction, the second direction) (Noda, Figs. 2, 6, 7, ¶0022-¶0026) and long axis in the Y-direction (bit line (BL) direction, the first direction); and that shortening length (wx) (Noda, Figs. 2, 6, 7, ¶0053-¶0056) of the holes in the X direction (the second direction) would secure a large gap between the memory bodies in the X-direction so that removing sacrificial material to form conductive material during the deposition of the word lines extending in the X direction would be provided without voids, and as the result, a wiring resistance of the word lines (WL) extending the X-direction (the second direction) would be reduced.
Thus, a person of ordinary skill in the art would recognize that by shortening length of the contact holes of Wada in the specific direction, a distance between the contact holes in specific direction would be increased.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structures of Wada/Noda by forming a plurality of contact openings having different shapes with optimized dispositions, diameters, and shapes of the contact holes including substantially elliptical shapes with a short axis in the specific direction as taught .
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0213526 to Wada in view of Hashimoto et al. (US 2016/0267991, cited in IDS of 12/30/2020, hereinafter Hashimoto).
Regarding Claim 14, Wada discloses the semiconductor structure of claim 1. Further, Wada does not specifically disclose that the second region has two boundaries with the first region and the first region is disposed between the two boundaries along the first direction.
However, Hashimoto teaches a three-dimensional memory device (Hashimoto, Figs. 1-3, 5-6, 18-19, ¶0023-¶0069, ¶0100-¶0105, ¶0139-¶0168), wherein contact holes for the contact plugs (31 and 33) are formed on both sides of the memory cell region (Hashimoto, Fig. 3, ¶0056-¶0062) to provide connection between the plurality of NAND strings and the driver (13).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Wada by forming a plurality of contact openings on both sides of the memory cell region as taught by Hashimoto such that the first region and the memory cell region would be disposed between two boundaries with the second region to have the semiconductor structure, wherein the second region has two boundaries with the first region and the first region is disposed between the two boundaries along the first direction in order to provide effectively connection to the driver, and thus to obtain improved ultra-high density three-dimensional NAND string memory device (Hashimoto, ¶0029-¶0030, ¶0056-¶0057, ¶0100-¶0101, ¶0104-¶0105).
Regarding Claim 15, Wada in view of Hashimoto discloses the semiconductor structure of claim 14. Further, Wada discloses that the array including an odd number of rows (e.g., corresponds to the number of the portions ST4-ST0 including contact plug layers 55b-55f in the contact holes 58b-58f) (Wada, Figs. 3-4, 7B, ¶0076-¶0084), but does not specifically disclose that a distance between adjacent 
However, Hashimoto teaches forming a plurality of openings (Hashimoto, Fig. 18, ¶0139-¶0145) arranged in a zigzag pattern (staggered pattern) in a region and having diameters that vary between an end of the region and a center of the region (Hashimoto, Fig. 18, ¶0140, ¶0145) such that a distance between adjacent device openings of two adjacent rows decreases towards a middle row of the array and a distance between a device opening in the middle row to an adjacent device opening in an adjacent row is same; and as a result different voltages are applied to different bit lines connected to different groups of pillars formed on the openings.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Wada/Hashimoto by forming a plurality of contact openings having different diameters with optimized dispositions, diameters, and shapes of the contact holes as taught by Hashimoto such that a distance between adjacent device openings vary to have the semiconductor structure, wherein a distance between adjacent device openings of two adjacent rows decreases towards a middle row of the array and a distance between a device opening in the middle row to an adjacent device opening in an adjacent row is same in order to effectively control voltages applied to the contact plugs, and thus to obtain improved ultra-high density three-dimensional memory device (Hashimoto, ¶0029-¶0030, ¶0056-¶0057, ¶0100-¶0101, ¶0140, ¶0145).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891